                Case 2:19-cv-00029-LGW-BWC Document 9 Filed 04/17/20 Page 1 of 3


                                                                  U.S.

                          Sn tl^e ^ntteb ^tatesf Bt£(trttt—Cottrt
                                                             • - - I 7 'M          p:
                         Jfor tliE ^oiitliem ©isttrict of #eorgia
                                        prunsftDitb ©ibtsfion i' ■ 7 ^ ^        GA.



              CHRISTOPHER ALLEN LARKIN HILL,

                          Petitioner,                       CIVIL ACTION NO.: 2:19-cv-29



                   V.



              O. BRENT GREEN;and CAMDEN
              COUNTY SUPERIOR COURT,

                          Respondents.


                                                 ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.      Dkt. No. 7.   Petitioner Christopher Hill

              L'Hill") filed Objections to the Report and Recommendation.

              Dkt. No. 8.


                   Hill submitted a 28 U.S.C. § 2254 Petition contesting

              domestic relations proceedings in the Camden County Superior

              Court.    Dkt. No. 1.      The Magistrate Judge recommended this Court

              decline to address the relative merits of Hill's Petition under


              the abstention doctrine of Younger v. Harris, 401 U.S. 37

              (1971), as this Court should not interfere with ongoing domestic

              relations proceedings in a state court.       Dkt. No. 7.     In the




A0 72A
(Rev. 8/82)
  Case 2:19-cv-00029-LGW-BWC Document 9 Filed 04/17/20 Page 2 of 3



alternative, the Magistrate Judge noted this Court should

decline to entertain the relative merits of Hill's Petition if

the domestic relations proceedings were resolved.        Id. at pp. 4-

5 n.3 (citing Rooker v.' Fidelity Trust Co., 263 U.S. 413 (1923),

and Dist. of Columbia Ct. of App. v. Feldman, 460 U.S. 462

(1983)).

     In his Objections, Hill contends the Rooker-Feldman

doctrine is not applicable to habeas corpus petitions.        Dkt. No.

8, pp. 1-2.   In addition. Hill states Younger abstention does

not apply in his case.    Id. at pp. 2-8.

     Contrary to his objections. Younger abstention and the

Rooker-Feldman doctrine are appropriate bases to decline to

exercise jurisdiction in habeas corpus actions challenging

domestic relations proceedings.     See Thomas on behalf of Thomas

V. DiSanto, Case No. 5:17cv7, 2017 WL 2728205 (S.D. Ga. June 23,

2017), adopted by 2017 WL 3084101 (S.D. Ga. July 19, 2017).

Indeed, the Eleventh Circuit Court of Appeals has expressly

approved.   Thomas v. DiSanto, 762 F. App'x 770 (11th Cir. 2019).

What is more, despite Hill's conclusory argument to the

contrary, he has not shown that the policies favoring abstention

under Younger do not apply in this case.       Dkt. No. 7, pp. 5-6.

     Accordingly, the Court OVERRULES Hill's Objections and

2^DOPTS the Magistrate Judge's Report and Recommendation as the

opinion of the Court.    Thus, the Court DISMISSES Hill's § 2254
  Case 2:19-cv-00029-LGW-BWC Document 9 Filed 04/17/20 Page 3 of 3



Petition, DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENIES Hill

leave to appeal in forma pauperls and a Cer1;4^icate of

Appealability.

     SO ORDERED, this      1/J       dc(7 of                  , 2020




                           HON. LISA GODBEY WOOD, JUDGE
                           UNITED/STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                 /
